Title: From James Madison to Benjamin Rush, 29 October 1810
From: Madison, James
To: Rush, Benjamin


Dear SirWashington Ocr. 29. 1810
The Bearer, Alfred Madison, a son of my brother, labours under a complaint, which being thought to require the best advice, has produced a resort to yours. You will best understand the nature of it from his own explanations, and your examination of it. His friends take the greater interest in his case, as he join⟨s⟩ to a capacity, beyond the ordinary rate in the opinion of his tutors, very amiable dispositions. Knowing the mutual friendship subsisting between yourself, and Dr. Physic, I shall drop a line to the latter also, requesting his communication with you; and the rather, as his case is attended with symptoms, of a watery collection, which in a similar one of a brother, was thought to require a surgical operation. His youth, and distance from his home, will ensure, from Your benevolence the kindness of every sort which he may need. Accept Dear Sir assurances of my affectionate esteem.
James Madison
